J-S47030-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.F., A MINOR     :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: ALLEGHENY COUNTY           :
 OFFICE OF CHILDREN, YOUTH AND         :
 FAMILIES                              :
                                       :
                                       :
                                       :   No. 589 WDA 2018

               Appeal from the Order Entered April 11, 2018
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000193-2017

 IN RE: A.A.W. A/K/A A.A.W., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: ALLEGHENY COUNTY           :
 OFFICE OF CHILDREN,YOUTH AND          :
 FAMILIES                              :
                                       :
                                       :   No. 590 WDA 2018

              Appeal from the Order Entered March 29, 2018
   In the Court of Common Pleas of Allegheny County Orphans' Court at
                     No(s): CP-02-AP-0000194-2017

 IN RE: A.J.J., A MINOR                :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: ALLEGHENY COUNTY           :
 OFFICE OF CHILDREN, YOUTH AND         :
 FAMILIES                              :
                                       :
                                       :
                                       :   No. 591 WDA 2018

              Appeal from the Order Entered March 29, 2018
    In the Court of Common Pleas of Allegheny County Civil Division at
                     No(s): CP-02-AP-0000195-2017

 IN RE: A.A.M., A MINOR                :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S47030-18


                                               :
    APPEAL OF: ALLEGHENY COUNTY                :
    OFFICE OF CHILDREN YOUTH AND               :
    FAMILIES                                   :
                                               :
                                               :
                                               :   No. 592 WDA 2018

                 Appeal from the Order Entered March 29, 2018
      In the Court of Common Pleas of Allegheny County Orphans' Court at
                        No(s): CP-02-AP-0000196-2017


BEFORE:      OLSON, J., McLAUGHLIN, J., and STRASSBURGER, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED SEPTEMBER 17, 2018

        The Allegheny County Office of Children, Youth and Families (OCYF)

appeals from the orders entered on March 29 and April 11, 2018, which denied

its petitions to involuntarily terminate the parental rights of K.F. (Mother) to

her four children, A.F., A.A.W., A.J.J., and A.M. (Children), pursuant to 23

Pa.C.S. § 2511(a)(8), (b). As the orphans’ court failed to properly address

the requirements of Section 2511(a)(8), we vacate and remand for further

proceedings.

        We derive the following abbreviated statement of facts and procedural

history from the record.           See generally Notes of Testimony (N.T.),

03/16/2018; Orphans’ Court Opinion, filed May 25, 2018.




____________________________________________


   Retired Senior Judge assigned to the Superior Court.



                                           -2-
J-S47030-18



        OCYF first became involved with this family in September 2010, shortly

after the birth of A.F., when she was hospitalized for meningitis. 1 The case

closed in October 2010 without becoming court-active.

        In 2013, OCYF again became involved after the birth of A.A.W.2 Mother

was homeless and reported unaddressed mental health issues. OCYF provided

services, but Mother was unable to secure permanent housing.         Following

discharge from a homeless shelter in April 2014, Mother left A.F. in the care

of maternal grandfather, briefly relocated to Minnesota, where she left A.A.W.,

and moved to Delaware. OCYF obtained emergency custody of A.A.W. and

secured his return to Allegheny County.

        It is not clear when Mother returned to Pennsylvania.        However,

following the birth of A.J.J., all three children were adjudicated dependent in

July 2014.3     The three children were placed in foster care, and the court

ordered Mother to obtain housing and employment, continue mental health

treatment, and attend supervised visitation.

        Over the next 18 months, the orphans’ court found Mother to have made

moderate or substantial progress in alleviating the circumstances that led to

placement. In February 2016, A.A.W. and A.J.J. returned to Mother’s custody.


____________________________________________


1   A.F. was born in August 2010.

2   A.A.W. was born in February 2013.

3   A.J.J. was born in June 2014.



                                           -3-
J-S47030-18



Shortly thereafter, Mother gave birth to A.M.4 Following allegations of abuse,

A.F. was removed from maternal grandfather’s custody and returned to

Mother in July 2016.

        In September 2016, Mother remained compliant with all services

provided. However, her mental health issues persisted, and Mother reported

hearing voices. Around this time, A.J.J. was taken to an emergency room with

injuries to his genitals. Mother failed to provide an adequate explanation for

the injuries, and OCYF obtained emergency custody of the Children. 5                  In

October 2016, A.M. was adjudicated dependent. Since then, the Children have

not returned to Mother’s custody.

        Over the next 15 months, Mother remained in moderate compliance with

her goals and demonstrated progress during her interactions with the

Children.     Both her housing and employment remained relatively stable.

Mother also attended therapy for domestic violence and trauma.

        In   July   and   August    2017,      Dr.   Beth   Bliss   conducted   separate

psychological evaluations of Mother and A.F., as well as an interactional

evaluation of Mother and the Children. Following her evaluation of Mother,

Dr. Bliss recommended that Mother obtain a psychiatric evaluation and follow

any recommendations regarding medication.                     Dr. Bliss also reported

allegations of sexual abuse and inappropriate sexual behavior by the two older
____________________________________________


4   A.M. was born in April 2016.

5It does not appear that Mother has been accused of any sexual abuse of the
Children.

                                            -4-
J-S47030-18



children. Finally, Dr. Bliss observed the interaction between Mother and the

Children.

       While it appears that Mother remained in counseling, it is not clear

whether Mother obtained a new psychiatric evaluation or was prescribed

medication.     See N.T. at 5 (Therapist Lonha Latham testifying that, as of

December 2017, Mother was not on psychotropic medication), 134 (Mother,

in March 2018: “You know, I’m coping very well. I’m off my medicine and

everything.”).

       In November 2017, OCYF filed petitions to involuntarily terminate

Mother’s parental rights to Children. Following a hearing in March 2018, the

orphans’ court denied the petitions.6            OCYF timely appealed and filed a

Pa.R.A.P. 1925(b) statement; the orphans’ court issued a responsive opinion.7

       OCYF raises the following issues on appeal:

       [1.] Did the [o]rphans’ [c]ourt err as a matter of law and/or abuse
       its discretion in denying [O]CYF’s petition to involuntarily
       terminate [] Mother’s parental rights pursuant to 23 Pa.C.S.A. §
       2511(a)(8) when [O]CYF proved by clear and convincing evidence
       grounds for termination existed[?]

       [2.] Did the [o]rphans’ [c]ourt err as a matter of law and/or abuse
       its discretion in failing to conclude that [O]CYF met its burden of
       proving that termination of [] Mother’s parental rights would serve

____________________________________________


6 Concomitantly, OCYF petitioned for the termination of the parental rights of
the fathers to Children. The respective fathers did not contest the petitions;
their rights were terminated; and they have not appealed.

7OCYF filed separate notices of appeal and Pa.R.A.P. 1925(b) statements for
each child.   This Court consolidated the appeals sua sponte.       Order,
05/14/2018.

                                           -5-
J-S47030-18


      the needs and welfare of the children pursuant to 23 Pa.C.S.A. §
      2511(b) by clear and convincing evidence[?]

OCYF’s Br. at 6.

      We adhere to the following standard of review:

      In an appeal from an order terminating [or declining to terminate]
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence. We
      are bound by the findings of the trial court which have adequate
      support in the record so long as the findings do not evidence
      capricious disregard for competent and credible evidence. The
      trial court, not the appellate court, is charged with the
      responsibilities of evaluating credibility of the witnesses and
      resolving any conflicts in the testimony. In carrying out these
      responsibilities, the trial court is free to believe all, part, or none
      of the evidence. When the trial court's findings are supported by
      competent evidence of record, we will affirm even if the record
      could also support an opposite result. Absent an abuse of
      discretion, an error of law, or insufficient evidentiary support, the
      trial court's termination order must stand.

In re Adoption of R.J.S., 901 A.2d 502, 506-07 (Pa.Super. 2006) (internal

quotations and citations omitted).

      Involuntary termination of parental rights is controlled by statute. In

relevant part, the Adoption Act provides:

      (a) General Rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

         ...

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.

                                       -6-
J-S47030-18


         ...

      (b) Other considerations.--The court in terminating the rights of a
      parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511.     In order to satisfy these statutory grounds, the party

seeking termination must provide clear and convincing evidence that

termination is warranted. In re C.L.G., 956 A.2d 999, 1004 (Pa.Super. 2008)

(en banc).     In this context, “clear and convincing evidence” is defined as

“testimony that is so clear, direct, weighty, and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.” Id. (formatting modified; citation omitted).

      Generally, court analysis of the grounds asserted is bifurcated.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent's conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent's conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.




                                      -7-
J-S47030-18



In re P.Z., 113 A.3d 840, 850 (Pa.Super. 2015) (formatting modified; citation

omitted).

      In its first issue, OCYF contends that the orphans’ court erred in

concluding that OCYF had failed to establish the statutory requirements of

Section 2511(a)(8). See OCYF’s Br. at 28. According to OCYF, it was required

to demonstrate three statutory elements: (1) a child has been removed from

a parent’s care for at least 12 months; (2) the conditions leading to removal

continue to exist; and (3) termination would serve the needs and welfare of

the child. Id. at 29 (citing 23 Pa.C.S. § 2511(a)(8)). OCYF asserts that, in

rejecting its petition, the orphans’ court applied the wrong standard when it

considered Mother’s progress in alleviating the conditions that led to the

removal of the Children. Id. at 32-33 (citing cases relied upon by orphans’

court that do not address Section 2511(a)(8)). According to OCYF, Mother’s

willingness or ability to remedy these conditions is irrelevant, provided the

conditions still exist.   Id. at 34-36 (citing in support, e.g., R.J.S., supra).

Moreover, according to OCYF, the court further erred in declining to analyze

the needs and welfare of the Children. Id. at 41. Citing evidence of record,

OCYF suggests that it established the statutory requirements of Section

2511(a)(8) by clear and convincing evidence and therefore, OCYF concludes,

the orphans’ court order should be overturned. Id. at 51.

      OCYF correctly identifies the statutory requirements for involuntary

termination pursuant to Section 2511(a)(8):




                                       -8-
J-S47030-18


         In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
         2511(a)(8), the following factors must be demonstrated: (1) The
         child has been removed from parental care for 12 months or more
         from the date of removal; (2) the conditions which led to the
         removal or placement of the child continue to exist; and (3)
         termination of parental rights would best serve the needs and
         welfare of the child.

P.Z., 113 A.3d at 851 (citation omitted).

         There is no dispute that OCYF established the first statutory

requirement. The Children were removed from Mother’s care on September

17, 2016.      N.T. at 81; see also, e.g., Order for Emergency Protective

Custody, 09/17/2016 (granting OCYF custody of A.F.).8 Since their removal

in September 2016, the Children have not returned to Mother’s care. N.T. at

81. Thus, at the time of OCYF’s petitions in November 2017, the Children had

been removed from Mother’s care for more than 12 months.            See, e.g.,

Petition or Involuntary Termination of Parental Rights, 11/13/2017 (regarding

A.F.).

         Turning to the second requirement, we agree with OCYF that the court

erred in its statutory analysis. In reviewing the evidence of record, the court

noted Mother’s moderate compliance throughout the history of this case and

highlighted the many examples of her progress in reaching her parenting

goals:

         She has completed numerous parenting programs, maintained
         housing and employment, and maintained contact with OCYF …
         She engaged in meaningful [therapeutic] treatment … [making]
         great progress in [counseling] sessions and … [making] the
____________________________________________


8   The record contains similar orders for each of the Children.

                                           -9-
J-S47030-18


      connection between her own history of trauma and her lack of
      protection of her own children.

Orphans’ Ct. Op. at 13. Based on these findings, the court suggested that

Mother made “some meaningful progress,” concluding as follows:

      Mother has remedied the conditions [that] led to removal of the
      [C]hildren. She has maintained housing and employment, has
      been consistent with her mental health treatment, and has been
      able to recognize the effects of sexual trauma with respect to her
      [C]hildren’s behavior. It appears that Mother has begun to
      understand the effect of exposing A.H. to Maternal Grandfather
      again. She has also been able to recognize the great likelihood
      that her [C]hildren have been victims of sexual abuse. Mother’s
      parenting skills have improved[,] although she still can become
      overwhelmed when visiting with all of the [C]hildren. While
      Mother may not be prepared for the immediate return of these
      [C]hildren to her care, it would be unfair to negate her compliance
      and progress in this case.

Id. at 15 (emphasis added).

      This Court has observed previously that “termination under Section

2511(a)(8), does not require an evaluation of [a m]other's willingness or

ability to remedy the conditions that led to placement of her children.” R.J.S.,

901 A.2d at 511 (emphasis in original). To the contrary, in reviewing whether

termination pursuant to Section 2511(a)(8) was appropriate, we have rejected

arguments highlighting the progress a parent has made. C.L.G., 956 A.2d at

1007-08 (concluding parent’s progress addressing drug addiction did not toll

indefinitely child’s need for well-being and permanency); In re I.J., 972 A.2d

5, 11 (Pa.Super. 2009) (concluding lower court conflated requirements of

subsections (a)(2) and (a)(5) with (a)(8); rejecting “significant strides”

remedying some conditions); R.J.S., 901 A.2d at 511-13 (rejecting lower

                                     - 10 -
J-S47030-18



court’s acceptance that mother could remedy drug abuse and neglect within

reasonable time); In re S.H., 879 A.2d 802, 806 (Pa.Super. 2005) (rejecting

mother’s “significant life achievements” in light of “competent evidence that

the conditions [for removal] continue to exist”).

      Indeed, in the Section 2511(a)(8) analysis, a parent’s progress is

irrelevant. Provided the evidence of record is credible, clear, and convincing,

the second requirement of Section 2511(a)(8) presents a binary choice: either

the conditions leading to removal continue to exist, or they do not.

      We have remarked that the application of this section may seem harsh,

particularly where, as here, a parent has made meaningful progress.

Nevertheless, we have also recognized that Section 2511(a)(8) reflects a

balance between affording a parent time to make sufficient strides toward

adequately discharging parental duties and ensuring a child’s welfare.

      [B]y allowing for termination when the conditions that led to
      removal of a child continue to exist after a year, the statute
      implicitly recognizes that a child's life cannot be held in abeyance
      while a parent attempts to attain the maturity necessary to
      assume parenting responsibilities. The court cannot and will not
      subordinate indefinitely a child's need for permanence and
      stability to a parent's claims of progress and hope for the future.
      Indeed, we work under statutory and case law that contemplates
      only a short period of time, to wit eighteen (18) months, in which
      to complete the process of either reunification or adoption for a
      child who has been placed in foster care.

R.J.S., 901 A.2d at 513 (internal citation omitted) (emphasis in original).

      Clearly, Mother’s progress is evidence of her willingness and or ability

to remedy the conditions that led to the Children’s removal in September


                                     - 11 -
J-S47030-18



2016. This evidence does not, however, demonstrate that those conditions

no longer exist. In particular, we note that Mother’s mental health remains a

hindrance to the Children’s return, as does a lingering concern for her ability

to ensure their safety. While the record is not entirely clear on this point, the

court seemingly acknowledges that Mother has yet to comply fully with her

mental health recommendations.         See Orphans’ Ct. Op. at 14 (citing

testimony that Mother is not “back on medication”). Moreover, implicitly, the

court reinforces the safety concern when it concedes that “Mother has begun

to understand the effect” of exposing her Children to sexual abuse. Id. at 15

(emphasis added). In light of these findings, recognition by the orphans’ court

that Mother is not yet prepared for the immediate return of the Children

undermines its conclusion that Mother has remedied the conditions leading to

their removal. Thus, we conclude the court erred as a matter of law. See

R.J.S., 901 A.2d at 512.

      Finally, in order to establish the third statutory requirement of Section

2511(a)(8), the evidence must demonstrate that termination of parental

rights would best serve the needs and welfare of the child. C.L.G., 956 A.2d

at 1009 (acknowledging this element of Section 2511(a)(8) coincides with

Section 2511(b) but directing distinct analyses); P.Z., 113 A.3d at 851; 23

Pa.C.S. § 2511(a)(8). As with Section 2511(b), this element focuses on the

child and his or her needs, rather than the parents’ conduct. R.J.S., 901 A.2d

at 514.




                                     - 12 -
J-S47030-18


      The court must consider the needs and welfare of the children,
      including the presence of any parent-child emotional bond, which
      encompasses intangibles such as love, comfort, security, and
      stability. When an emotional bond is present between parent and
      child, the court must consider the effect of its permanent
      severance on the child. Our Supreme Court has spoken in no
      uncertain terms about the importance of this consideration in a
      termination case: “To render a decision that termination serves
      the needs and welfare of the child without consideration of
      emotional bonds, in a case such as this where a bond, to some
      extent at least, obviously exists ... is not proper.” In re E.M.,
      533 Pa. 115, 123, 620 A.2d 481, 485 (1993). Consistent with our
      Supreme Court's directive, we have reversed and remanded
      termination cases in which the child welfare agency failed to
      present sufficient evidence concerning the presence or absence of
      a parent-child bond and the likely effect of its permanent cleavage
      on the child.

Id. (some citations omitted).

      Although the orphans’ court concluded that OCYF failed to meet the

statutory requirements of Section 2511(a)(8), it explicitly declined to address

the needs and welfare of the Children. Orphans’ Ct. Op. at 12, 16. This, too,

constitutes legal error. R.J.S., 901 A.2d at 514.

      OCYF suggests further that there is clear and convincing evidence that

termination of Mother’s parental rights to the Children would best serve their

needs and welfare. OCYF’s Br. at 41 (directing our attention to its substantive

analysis of subsection (b)), 47-50 (discussing testimony). We have reviewed

the entire record. While we do not dispute that OCYF provided evidence that

Mother’s mental health and the Children’s safety remain concerns, and that

the Children were bonded with their foster caregivers, who in turn may be

appropriate adoptive resources, we observe that testimony also suggests that



                                    - 13 -
J-S47030-18



the Children, particularly the older two, maintain a strong bond with Mother.

See, e.g., N.T. 44-49 (testimony from Dr. Bliss addressing bond between

Mother and Children), 67 (testimony from Dr. Bliss indicating inability to

compare A.F.’s bond with Mother to bond A.F. has developed with foster

mother). Moreover, despite evidence suggesting that the Children are thriving

in their current placement, OCYF presented very limited testimony regarding

the effects of severing this bond:

      [Mother’s Attorney:] In fact, you said there’s a bond. What’s
      going to happen to these children if [Mother is] removed from
      their lives completely?

      [Caseworker:] I think they’ll be—I think they’ll be fine …

      [Mother’s Attorney:] Okay. My question is now. You’re asking
      this [c]ourt to terminate the relationship.

      [Caseworker:] Yes.

      [Mother’s Attorney:] What would happen?

      [Caseworker:] They will—

      [Mother’s Attorney:] It’s not going to matter to these kids?

      [Caseworker:] I think they’ll be ok. I think they’ll be fine. They’re
      going to—they are bonded to where they’re living now. They’re
      not going to—I don’t think that they will—they’ll probably miss
      her, miss [Mother], miss their mom, but I think they’ll be fine.
      They’re not going to fully—I don’t think that they will have that
      need to consistently need to [sic] see her.

N.T. at 106-07.   This is the sole testimony directly relevant to the impact

termination of Mother’s parental rights would have on the Children.

      Mindful of our standard of review, we shall not usurp the role of the

orphans’ court as factfinder. See R.J.S., 901 A.2d at 506-07. We shall not


                                     - 14 -
J-S47030-18



weigh this evidence nor pass judgment on its credibility. Id. Thus, we decline

to credit OCYF’s suggestion that it established the third statutory requirement

of Section 2511(a)(8).

      For these reasons, we vacate the orders denying OCYF’s petitions to

terminate Mother’s parental rights to the Children and remand for further

proceedings. On remand, the orphans’ court shall address its legal errors,

consistent with the above analysis. In light of the limited testimony indicative

of the effects termination would have on the bond between Mother and the

Children, the parties must be given an opportunity to present further evidence

in this regard. Id. at 516.

      Orders vacated; case remanded for further proceedings; jurisdiction

relinquished.

      Judge Olson joins the Memorandum.

      Judge Strassburger files a Concurring Memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/17/2018




                                     - 15 -